COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GABRIEL MARTIN DEL CAMPO,                     §              No. 08-17-00012-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               383rd District Court

 ELISA MARTIN DEL CAMPO,                       §            of El Paso County, Texas

                      Appellee.                §               (TC# 2011-CM001)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 23, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Enrique Lopez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 23, 2018.

       IT IS SO ORDERED this 1st day of March, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.